EXHIBIT 10.18


EMPLOYMENT AGREEMENT

        The Employment Agreement dated as of August 30, 2004 (the “Effective
Date”) is by and between National Medical Health Card Systems, Inc., a Delaware
corporation (the “Company”), and James F. Smith (the “Executive”).

        WHEREAS, the Company is engaged in providing comprehensive prescription
benefit management services to the general commercial market; and

        WHEREAS, the Company desires to employ the Executive pursuant to the
terms and conditions set forth herein; and

        WHEREAS, The Executive desires to enter into employment with the Company
on the terms and conditions set forth herein.

        NOW, THEREFORE, in consideration of the mutual promises, terms,
covenants and conditions set forth herein, and the performance of each, the
parties, intending legally to be bond, hereby agree as follows:


AGREEMENTS

Section 1. Definitions. For purposes of the Agreement, the following terms have
the meanings set forth below:

        “Base Salary” has the meaning set forth in Section 4.1.

        “Board” means the Board of Directors of the Company as the same is
constituted from time to time.

        “Cause” means (a) the commission by the Executive of any act, on or
after the date of the Agreement, constituting, as to any cash funds or other
receipts of the Company, or any material property of the Company or any other
Person, (i) theft, (ii) embezzlement, (iii) fraud, (iv) misappropriation of
material property under applicable law, or (v) wilful non-disclosure and
misappropriation of any corporate opportunity, (b) the arrest or indictment of
the Executive of a crime resulting in material injury to the business or
property of the Company or of moral turpitude , (c) the performance by the
Executive of his duties pursuant to this Agreement in a manner that is to be
negligent or (d) the material breach by the Executive of the Agreement,
including but not limited to the failure by the Executive to follow all
reasonable and lawful directions of the Board or the Chairman of the Company as
to any material matter or the taking of any action by the Executive that would
be reasonably likely to cause material injury to the Company or that would be in
conflict with any material interest to the Company, which breach if curable,
shall not have been cured by the Executive within (10) days of receipt of
written notice of said material breach.

        “Change of Control” means any consolidation or merger of the Company
with or into another company where the Company is not the survivor or the
conveyance of all or substantially all of the assets of the Company to another
company or a change of ownership of more than 50% of the Company’s common stock.

        “Confidential Information” means information that is not generally known
to the public and that was or is used, developed or obtained by the Company in
connection with its business, including (a) products or services, (b) fees,
costs and pricing structures, (c) designs, (d) analyses, (e) drawings,
photographs and reports, (f) computer software, including operating systems,
applications and program listings, (g) flow charts, manuals and documentation,
(h) data bases, (i) accounting and business methods, (j) inventions, devices,
new developments, methods and processes, whether patentable or unpatentable and
whether or not reduced to practice, (k) customers and clients and customer or
client lists, (l) other copyrightable works, (m) all technology and trade
secrets, and (n) all similar and related information in whatever form or medium.
Confidential Information does not include any information that has been
published in a form generally available to the public prior to the date of
disclosure or use of such information. Information will not be deemed to have
been published merely because individual portions of the information have been
separately published, but only if all material features comprising such
information have been published in combination.

        “Employment Period” has the meaning set forth in Section 2 and Section 5
of the Agreement.

        “Executive” means James F. Smith.

        “Intellectual Property” has the meaning set forth in Section 7 of the
Agreement.

        “PBM Services” shall mean, services associated with the prescription
benefit management business, including but not limited to: (i) claims
administration, (ii) establishment and administration of a pharmacy network and
benefits, (iii) mail order pharmacy services (by phone, fax or internet), (iv)
drug utilization review, (v) disease state management and delivery of specialty
pharmacy benefits, (vi) formulary creation and administration, (vii) rebate
negotiation and administration, and (viii) therapeutic substitution programs.

        “Permanent Disability” shall have occurred if as a result of physical or
mental incapacity, the Employee shall have been incapable of performing
Employee’s essential duties hereunder for a period in excess of 13 consecutive
weeks in any calendar year, or an aggregate of 26 weeks in any 12 month period.

        “Person” means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization and a governmental entity or any
department, agency or political subdivision thereof.

        “Reimbursable Expenses” has the meaning set forth in Section 4.5 of the
Agreement.

        “Subsidiary” means, with respect to any Person, any corporation,
partnership, limited liability company, association or other business entity of
which (a) if a corporation, a majority of the total voting power of shares of
stock entitled (without regard to the occurrence of any contingency) to vote in
the election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or a combination thereof, or
(b) if a partnership, limited liability company, association or other business
entity, a majority of the partnership or other similar ownership interests
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more Subsidiaries of the Person or a combination thereof. For
purposes of the Agreement, a Person or Persons will be deemed to have a majority
ownership interest in a partnership, limited liability company, association or
other business entity if such Person or Persons are allocated a majority of
partnership, limited liability company, association or other business entity
gains or losses or control the managing director or member or general partner of
such partnership, limited liability company, association or other business
entity.

        Section 2. Employment. The Company hereby employs the Executive, and the
Executive hereby accepts employment with the Company, upon the terms and
conditions set forth in the Agreement, for the period provided in Section 5.

      Section 3. Position and Duties.

        3.1 Position. During the Employment Period, the Executive will serve as
President and Chief Executive Officer of Company and will perform such executive
and management duties as may, from time to time, be determined and assigned to
the Executive by the Board of Directors of the Company or its designee.

        3.2 Performance of Duties; Other Activities. The Executive shall devote
his full and best efforts, attention and skills toward performing his duties on
behalf of the Company, and his full business and professional time to fully and
faithfully perform such duties and responsibilities to the best of his abilities
in a diligent, trustworthy, businesslike and efficient manner. The Executive
shall do such traveling as may reasonably be required in connection with the
performance of his duties and responsibilities hereunder.

        3.3 Reporting. The Executive will report to the Board of Directors of
the Company.

      Section 4. Base Salary and Benefits.

        4.1 Base Salary. During the Employment Period, the Executive’s base
salary will be at the rate of $325,000 per annum (the “Base Salary”), plus
increases the Compensation Committee of the Board of Directors approves in its
sole discretion from time to time, which Base Salary will be payable by the
Company in regular installments in accordance with the general payroll practices
of the Company as in effect from time to time.

        4.2 Bonus. In addition to the Base Salary, the Executive shall be
eligible for annual bonuses (the “Bonus”), in accordance and payable with the
Company’s Executive Management Bonus Plan.

    (a)        Executive shall be eligible to receive 75% of Base Salary as an
annual cash bonus, provided 100% of predetermined performance targets have been
achieved. Performance targets are established by the Compensation Committee and
by the Board of Directors of the Company each year. Factors that will typically
be considered are sales growth, net income, return on equity and new positions
of leadership created by Executive within the Company. Moreover, Executive may
earn up to 112% of Executive’s Base Salary for accomplishing extraordinary
achievements. For the purposes of this section extraordinary achievements shall
mean achievement of 150% of Board of Director’s predetermined performance
targets performance or other achievements as determined by the Board of
Directors in its sole discretion; and

    (b)        Pursuant to the Company’s Executive Incentive Plan (as such may
be amended or modified by the Board of Directors or the Compensation Committee
from time to time), Executive shall be eligible to receive annual long term
incentive compensation equal to up 50% of Executive’s Base Salary. 50% of such
long term incentive compensation shall be paid through the issuance of stock
options to purchase common stock of the Company and the remaining 50% of such
long term incentive compensation shall be paid through the issuance of either
performance based or performance accelerated restricted stock of the Company, as
determined by the Company in its sole discretion, in accordance with the terms
of the Company’s 2000 Restricted Stock Grant Plan. Notwithstanding the
foregoing, the form and mix of long term compensation may be changed by the
Board of Directors or the Compensation Committee, in their sole discretion.

        4.3 Benefits. In addition to the Base Salary and Bonus described above,
the Executive shall be entitled to the following further benefits during the
Employment Period:

    (a)        such major medical, dental, life insurance and disability
insurance coverage (collectively, “Benefits”) as is, or may from time to time
during the Employment Period, be provided for other executive officers of the
Company (provided that nothing herein contained shall be deemed to require the
Company to maintain any particular plan or policy); and, in connection herewith,
the Executive shall, upon commencement of his full-time employment hereunder, be
immediately enrolled in the Company’s current benefit plans (a 30 day waiting
period applies to the Company’s 401K plan); and

    (b)        four (4) weeks of paid vacation per year during the Employment
Period (to be taken at mutually convenient times so as not to unduly interfere
with the business of the Company); and

    (c)        a car allowance in the amount of $600.00 per month; and

    (d)        A relocation bonus of $5,000 to cover the cost of moving
incidentals and other out-of –pocket expenses; and

     (e)     reimbursement of relocation expenses as follows:

    (i)        Full reimbursement for packing and transportation of household
goods.

    (ii)        Provision of temporary housing at one of the NMHC corporate
homes located within a short distance from the Company’s headquarters, for up to
six months, or longer if agreed to by the Company.

    (iii)        Reimbursement of house hunting trips for Executive and spouse,
to include travel, lodging, meals and any other forms of out-of-pocket expenses,
consistent with the Company’s expense policy.

    (iv)        Full reimbursement for any real estate brokerage commission paid
by Executive in connection with the sale of his primary residence. However, in
the event that Executive, for whatever reason, is no longer employed by the
Company prior to the second anniversary of this Agreement, Executive shall
reimburse to the Company the amount of the commission paid to Executive or
broker in connection with this paragraph.

    (v)        Company shall “gross-up” reimbursements made pursuant to this
paragraph (e) if, for federal and state tax purposes, such reimbursements are
imputed as income to Executive.

        4.5 Expenses. The Company shall reimburse the Executive for any and all
reasonable expenses incurred by him in the course of performing him duties under
the Agreement which are consistent with the Company’s policies in effect from
time to time with respect to travel, entertainment and other business expenses
(“Reimbursable Expenses”), subject to the Company’s requirements with respect to
reporting and documentation of expenses.

        4.6 Employee Stock Options. O>n the Effective Date (as defined herein),
Executive shall be granted stock options of the Company (“Initial Option Grant”)
pursuant to the Company’s 1999 Stock Option Plan. The Stock Option Agreement
regarding the Initial Option Grant is attached hereto as Exhibit A. All Stock
Options granted under this Agreement are intended to qualify as incentive stock
options under Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”), subject to the limitations of Section 422 of the Code.

      Section 5. Term and Termination.

        5.1 Term. The Executive’s full-time employment hereunder shall commence
upon the Effective Date, and, unless renewed or modified by written agreement
between the Company and the Executive, the Employment Period will terminate on
the second anniversary following the Effective Date (the “Employment Period”)
provided, that (a) the Employment Period shall terminate prior to such date upon
the Executive’s resignation, death or Permanent Disability and (b) the
Employment Period may be terminated by the Company at any time prior to such
date, if such termination shall be for Cause. Notwithstanding the foregoing,
this Agreement shall automatically be renewed for successive additional terms of
one (1) year each (upon the expiration of the Employment Period) unless either
party, upon thirty days written notice, notifies the other of its intention not
to renew the Agreement. The renewal term shall be subject to the right of either
party to terminate this Agreement by giving not less than thirty (30) days prior
written notice of termination to the other prior to the commencement of any
renewal term, such termination to be effective at the conclusion of the term or
such renewal term.

        5.2 Unjustified Termination. Except as otherwise provided in Section 5.3
below, if the Employment Period shall be terminated by the Company for any
reason other than (a) for Cause, (b) as a result of the Executive’s resignation,
or (c) as a result of the death or Permanent Disability of the Executive, or (d)
if the Company fails to renew this Agreement as provided for in Section 5.1
(collectively, an “Unjustified Termination”), the Executive shall be entitled to
receive (i) an amount equal to the Executive’s then current Base Salary and the
benefits to be provided to Executive, as set forth in paragraph’s 4.1 and 4.4
(a) hereof, for a two (2) year period (“Severance Period”) following the
Unjustified Termination (“Severance Pay”), so long as the Executive has not
breached and does not breach the provisions of Sections 6, 7, 8 or 9 of the
Agreement and has executed a release in a form mutally agreeable to both
parties.

        5.3 Justified Termination.If the Employment Period shall be terminated
by the Company for (a) Cause, (b) as a result of the Executive’s resignation, or
(c) as a result of the death or permanent disability of the Executive
(collectively, a “Justified Termination”), the Executive shall be entitled to
receive his Base Salary through the date of termination and reimbursement of all
Reimbursable Expenses incurred by the Executive prior to the termination of the
Employment Period. A termination for Cause shall become effective on the date
designated by the Company. In the case of Justified Termination, Executive shall
not be eligible to receive, and the Company shall not be required to pay, any
Severance Pay pursuant to Section 5.2 hereof.

        5.4 Benefits. Except as otherwise required by law, all of the
Executive’s rights to benefits under the Agreement, if any, accruing after the
termination of the Employment Period as a result of a Justified Termination will
cease upon such Justified Termination.

        Section 6. Nondisclosure and Non-Use of Confidential Information. The
Executive will not at any time disclose or use any Confidential Information of
which the Executive is or becomes aware, during the term of his Employment and
for two years thereafter, whether or not such information is developed by him,
except to the extent that such disclosure or use is directly related to and
required by the Executive’s performance of duties assigned to the Executive
pursuant to the Agreement. The Executive will take all appropriate steps to
safeguard Confidential Information and to protect it against disclosure, misuse,
espionage, loss and theft.

        Section 7. Ownership of Intellectual Property.In the event that the
Executive, as part of his activities on behalf of the Company or any Subsidiary
of the Company, generates, authors, or contributes to any service, design, new
development, device, product, method, trade secret or process (whether or not
patentable or reduced to practice or compromising Confidential Information) or
any other form of Confidential Information relating directly or indirectly to
the business of the Company or any Subsidiary as now or hereinafter conducted
(collectively, “Intellectual Property”), the Executive acknowledges that such
Intellectual Property is and shall be the sole and exclusive property of the
Company and its Subsidiaries, and hereby assigns all right, title and interest
in and to such Intellectual Property to the Company. Any copyrightable work
prepared in whole or in part by the Executive will be deemed “a work made for
hire” under Section 201(b) of the Copyright Act of 1976, as amended, and the
Company will own all of the rights comprised in the copyright herein. The
Executive will promptly and fully disclose all Intellectual Property and will
cooperate with the Company and its Subsidiaries to protect the Company’s
interests in and rights to such Intellectual Property (including providing
reasonable assistance in securing patent protection and copyright registrations
and executing all documents as reasonably requested by the Company or its
Subsidiaries), whether such requests occur prior to or after termination of the
Executive’s employment hereunder.

        Section 8. Delivery of Materials upon Termination of Employment. As
requested by the Company from time to time and upon the termination of the
Executive’s employment with the Company for any reason, the Executive will
promptly deliver to the Company all copies and embodiments, in whatever form or
medium, of all Confidential Information or Intellectual Property in the
Executive’s possession or within his control (including, without limitation, any
written records, notes, photographs, manuals, notebooks, documentation, program
listings, flow charts, projections, customer or supplier lists, magnetic media,
disks, diskettes, tapes and all other materials containing any Confidential
Information or Intellectual Property) irrespective of the location or form of
such material and, if requested by the Company, will provide the Company with
written confirmation that all such materials have been delivered to the Company.

        Section 9. Non-Competition. The Executive covenants and agrees that
during his employment by the Company, and for a period of two (2) years
following the termination for any reason of such employment or for the period of
time Executive is receiving severance or compensation from the Company,
whichever is longer, either directly or indirectly, without the prior written
consent of the Company, on his own behalf or in the service or on behalf of
others serve anywhere in the United States as an owner, manager, stockholder
(except as a holder of no more than l% of the issued and outstanding stock of a
publicly traded company), consultant, director, officer or employee of any
business entity that provides, develops or sells PBM Services that are similar
to or competitive to those provided, offered or sold by the Company; and for a
period of two (2) years following the termination for any reason of such
employment the Executive shall not, either directly or indirectly (i) solicit or
divert or appropriate to or for any competing business, or (ii) attempt to
solicit, divert or appropriate to or for any competing business, any PBM
Services offered, sold or provided by the Company to or from those entities who
are now clients of the Company, joint venturers, or partners with the Company or
parties to which Company has submitted a proposal to offer any products or
services to customers of Third Party Clients within six (6) months prior to such
termination. As used herein, “Third Party Clients” shall mean those institutions
and businesses whose clients, customers or members are solicited by the Company
for the purchase of PBM services.

        Section 10. Agreement Not to Solicit Employees. The Executive covenants
and agrees that during his employment by the Company, and for a period of two
(2) years following termination, for any reason, of such employment, he will
not, either directly or indirectly, on his own behalf or in the service or on
behalf of others, solicit, divert or hire away, or attempt to solicit, divert or
hire away, to any competing business any person employed by the Company, whether
or not such employee is a full-time employee or a temporary employee of the
Company, and whether or not such employment is pursuant to written agreement and
whether or not such employment is for a determined period or is at will.

        Section 11. Affiliates; Equitable Relief. It is expressly understood
that the provisions and limitations of Sections 6, 7, 8, 9 and 10 above shall
apply to and with respect to any and all Confidential Information, Intellectual
Property, employees and businesses of the Company and any of their subsidiaries
or affiliates, as if such Persons and their Confidential Information,
Intellectual Property, employees and businesses were expressly named and
described herein. The Executive acknowledges that a breach or threatened breach
by his of any of his covenants contained in Sections 6, 7, 8, 9 or 10 of the
Agreement could cause irreparable harm to the Company and their respective
affiliates, for which it or they would have no adequate remedy at law.
Accordingly, and in addition to any remedies which the Company or their
affiliates may have at law, in the event of an actual or threatened breach by
the Executive of his covenants contained in Sections 6, 7, 8, 9 or 10 of the
Agreement, the Company and their affiliates shall have the absolute right to
apply to any court of competent jurisdiction for such injunctive or other
equitable relief as such court may deem necessary or appropriate in the
circumstances.

        Section 12. No Prior Agreements. The Executive hereby represents and
warrants to the Company that the execution of the Agreement by Executive, his
employment by the Company, and the performance of his duties hereunder will not
violate or be a breach of any agreement with a former employer, client, or any
other Person. Further, Executive agrees to indemnify and hold harmless the
Company and its officers, directors, and representatives for any claim,
including, but not limited to, reasonable attorney’s fees and expenses of
investigation, of any such third party that such third party may now have or may
hereafter come to have against the Company or such other persons, based upon or
arising out of any non-competition agreement, invention, secrecy, or other
agreement between Employee and such third party that was in existence as of the
date of the Agreement. To the extent that Employee had any oral or written
employment agreement or understanding with the Company, the Agreement shall
automatically supersede such agreement or understanding, and upon execution of
the Agreement by Employee and the Company, such prior agreement or understanding
automatically shall be deemed to have been terminated and shall be null and
void.

      Section 13. Miscellaneous.

        13.1 Remedies. The Company and the Executive will have all rights and
remedies set forth in the Agreement, all rights and remedies which the Company
has been granted at any time under any other agreement or contract and all of
the rights which the Company has under any law. The Company will be entitled to
enforce such rights specifically, without posting a bond or other security, to
recover damages by reason of any breach of any provision of the Agreement and to
exercise all other rights granted by law or available in equity.

        13.2 Waivers and Amendments. The provisions of the Agreement may be
amended or waived only by a written agreement executed and delivered by the
Company and the Executive. No other course of dealing between the parties to the
Agreement or any delay in exercising any rights hereunder will operate as a
waiver of any rights of any such parties.

        13.3 Successors and Assigns. All covenants and agreements contained in
the Agreement by or on behalf of any of the parties hereto will bind and inure
to the benefit of the parties and their respective heirs, executors,
administrators, personal representatives, successors and assigns, whether so
expressed or not; provided that the Executive may not assign his rights or
delegate his obligations under the Agreement without the written consent of the
Company.

        13.4 Severability. Whenever possible, each provision of the Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of the Agreement is held to be prohibited by or
invalid under applicable law, such provision will be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
the Agreement.

        13.5 Counterparts. The Agreement may be executed simultaneously in two
or more counterparts, any one of which need not contain the signatures of more
than one party, but all of which counterparts taken together will constitute one
and the same agreement.

        13.6 Descriptive Headings. The descriptive headings of the Agreement are
inserted for convenience only and do not constitute a part of the Agreement.

        13.7 Notices. All notices, demands or other communications to be given
or delivered under or by reason of the provisions of the Agreement will be in
writing and will be deemed to have been given when delivered personally to the
recipient, two business days after the date when sent to the recipient by
certified or registered mail, return receipt requested and postage prepaid. Such
notices, demands, and other communications will be sent to the Executive and to
the Company at the addresses set forth below.

 If to Executive:

 Mr. James F. Smith
 417 Wickford Point Rd.
 North Kingstown, RI 02852


 If to the Company:

 National Medical Health Card Systems, Inc.
 26 Harbor Park Drive
 Port Washington, New York 11050
 Attn: Jonathan Friedman, Esq.


 With a copy to (which shall not constitute notice:)

 National Medical Health Card Systems, Inc.
 26 Harbor Park Drive
 Port Washington, NY 11050
Attn: Joseph Fallarino


        Or to such other address or to the attention of such other Person as the
recipient party has specified by prior written notice to the sending party.

        13.8 No Third Party Beneficiary. The Agreement will not confer any
rights or remedies upon any person other than the Company, the Executive and
their respective heirs, executors, administrators, personal representatives,
successors and permitted assigns.

        13.9 Entire Agreement. The Agreement constitutes the entire agreement
among the parties and supersedes any prior understandings, agreements or
representations by or among the parties, written or oral, that may have related
in any way to the subject matter hereof.

        13.10 Construction. The language used in the Agreement will be deemed to
be the language chosen by the parties to express their mutual intent, and no
rule of strict construction will be applied against any party. Any reference to
any federal, state, local or foreign statute or law will be deemed also to refer
to all rules and regulations promulgated thereunder, unless the context requires
otherwise. The use of the word “including” in the Agreement means “including
without limitation” and is intended by the parties to be by way of example
rather than limitation.

        13.11 Survival. Sections 6, 7, 8, 9, 10 and 11 of the Agreement will
survive and continue in full force in accordance with their terms
notwithstanding any termination of the Employment Period.

        13.12 Governing Law. ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY
AND INTERPRETATION OF THIS AGREEMENT WILL BE GOVERNED BY THE INTERNAL LAW, AND
NOT THE LAW OF CONFLICTS, OF THE STATE OF NEW YORK.

        IN WITNESS WHEREOF, the parties hereto have executed the Agreement as of
the date first above written.

NATIONAL MEDICAL HEALTH CARD SYSTEMS, INC.


BY: /S/ JAMES J. BIGL
——————————————
JAMES J. BIGL
PRESIDENT & CEO






——————————————
James F. Smith



--------------------------------------------------------------------------------


EXHBIT A

STOCK OPTION AGREEMENT made as of the August __, 2004 between NATIONAL MEDICAL
HEALTH CARD SYSTEMS, INC., a Delaware corporation (the “Company”), and James
Smith (Optionee”).

WHEREAS, the Optionee is an employee of the Company or a subsidiary thereof;

WHEREAS, the Company desires to provide to the Optionee an additional incentive
to promote the success of the Company;

NOW, THEREFORE, in consideration of the foregoing, the Company hereby grants to
the Optionee (the “Grant”) the right and option to purchase Common Shares of the
Company under and pursuant to the terms and conditions of the 1999 Stock Option
Plan (the “Plan”) and upon and subject to the following terms and conditions:

    1.        GRANT OF OPTION. The Company hereby grants to the Optionee the
right and option (the “Option”) to purchase One Hundred Thousand Common Shares
of the Company (the “Option Shares”) during the following periods:

    (a)        All or any part of twenty thousand (20,000) common Shares shall
become vested on the date hereof and exercisable through the close of business
on July __, 2014 (the “Expiration Date”). Notwithstanding, the foregoing, the
Options granted in this paragraph 1(a) shall not become exercisable until the
one year anniversary of the date hereof. Provided however, if the Executive is
subject to an Unjustified Termination, the Options granted in this paragraph
1(a) shall become immediately exercisable.

    (b)        All or any part of twenty thousand (20,000) Common Shares may be
purchased during the period commencing one year from the date hereof and
terminating at 5:00 P.M. on July __, 2014 (the “Expiration Date”).

    (c)        All or any part of twenty thousand (20,000) Common Shares may be
purchased during the period commencing two years from the date hereof and
terminating at 5:00 P.M. on the Expiration Date.

    (d)        All or any part of twenty (20,000) Common Shares may be purchased
during the period commencing three years from the date hereof and terminating at
5:00 P.M. on the Expiration Date.

    (e)        All or any part of twenty (20,000) Common Shares may be purchased
during the period commencing four years from the date hereof and terminating at
5:00 P.M. on the Expiration Date.

    2.        NATURE OF OPTION. All Stock Options granted under this Agreement
shall qualify as incentive stock options under Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”), subject to the limitations of
Section 422 of the Code.

    3.        EXERCISE PRICE. The exercise price of each of the Option Shares
shall be ___ ($ ) dollars (the “Option Price”).

4.     EXERCISE OF OPTIONS. The Option shall be exercised in accordance with the
provisions of the Plan. As soon as practicable after the receipt of notice of
exercise (in the form annexed hereto as Exhibit A) and payment of the Option
Price as provided for in the Plan, the Company shall tender to the Optionee
certificates issued in the Optionee’s name evidencing the number of Option
Shares covered thereby.

    5.        TRANSFERABILITY. The Option shall not be transferable other than
by will or the laws of descent and distribution and, during the Optionee’s
lifetime, shall not be exercisable by any person other than the Optionee.

    6.        CHANGE OF CONTROL. In the event of a Change in Control (as defined
in the Employment Agreement), any Options granted hereunder which have not
vested as of the date of the Change in Control shall automatically vest on such
date, provided that no acceleration of exercisability shall occur with respect
to an outstanding Option if and to the extent such Option is, in connection with
the Change in Control, to be assumed or otherwise continued in full force or
effect by the successor entity (or parent thereof) pursuant to the terms of the
Change in Control transaction.

    7.        INCORPORATION BY REFERENCE. The terms and conditions of the Plan
are hereby incorporated by reference and made a part hereof.

    8.        NOTICES. Any notice or other communication given hereunder shall
be deemed sufficient if in writing and hand delivered or sent by registered or
certified mail, return receipt requested, addressed to the Company, 26 Harbor
Park Drive, Port Washington, New York 11050, Attention: Jonathan Friedman and to
the Optionee at the address indicated below. Notices shall be deemed to have
been given on the date of hand delivery or mailing, except notices of change of
address, which shall be deemed to have been given when received.

    9.        BINDING EFFECT. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective legal representatives,
successors and assigns.

    10.        ENTIRE AGREEMENT. This Agreement, together with the Plan,
contains the entire understanding of the parties hereto with respect to the
subject matter hereof and may be modified only by an instrument executed by the
party sought to be charged.

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
day and year first above written.

NATIONAL MEDICAL HEALTH CARD SYSTEMS, INC.


BY: /S/ JAMES J. BIGL
——————————————
JAMES J. BIGL
PRESIDENT & CEO






——————————————
JAMES SMITH




EXHIBIT A


NATIONAL MEDICAL HEALTH CARD SYSTEMS, INC.

a.     OPTION EXERCISE FORM

        The undersigned hereby irrevocably elects to exercise the within Option
dated __________________ to the extent of purchasing___________________ Common
Shares of National Medical Health Card Systems, Inc. The undersigned hereby
makes a payment of $______________ in payment therefor.





——————————————
JAMES SMITH







——————————————
ADDRESS
